[Cite as State ex rel. Clayton v. Strickland-Saffold, 2014-Ohio-4099.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101681



                  STATE EX REL., CONRAD CLAYTON
                                                                         RELATOR

                                                       vs.

             JUDGE SHIRLEY STRICKLAND-SAFFOLD
                                                                         RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 477516
                                            Order No. 477892

        RELEASE DATE:                  September 12, 2014
FOR RELATOR

Conrad Clayton, pro se
No. 642-581
Trumbull Correctional Camp
P.O. Box 640
Leavittsburg, Ohio 44430


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, J.:

       {¶1} Conrad Clayton has filed a complaint for a writ of mandamus. Clayton

seeks an order from this court that requires Judge Shirley Strickland Saffold to render a

ruling with regard to a motion for jail-time credit filed in State v. Clayton, Cuyahoga C.P.

No. CR-570339. We decline to issue a writ of mandamus on behalf of Clayton.

       {¶2} Clayton’s request for a writ of mandamus is moot. Attached to the Judge

Saffold’s motion for summary judgment is a copy of a journal entry, journalized on

August 11, 2014, which demonstrates that a ruling has been rendered with regard to the

motion for jail-time credit. Thus, Clayton is not entitled to a writ of mandamus. State

ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278,

1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450

N.E.2d 1163 (1983).

       {¶3} Accordingly, we grant Judge Saffold’s motion for summary judgment.

Costs to Judge Saffold. Costs waived. The court directs the clerk of courts to serve all

parties with notice of this judgment and its date of entry upon the journal as required by

Civ.R. 58(B).

       {¶4} Writ denied.




KATHLEEN ANN KEOUGH, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
LARRY A. JONES, SR., J., CONCUR